DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 21-44 are pending. Claims 1, 32-33, 35-38, and 41 have been amended. Claims 2-20 have been canceled. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 21-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of  Nakamura et al. (JP 2007255791 A), hereafter referred to as “Nakamura.”

Regarding Claim 1: Lee teaches a refrigerator (paragraph [0002]) comprising: a cabinet (paragraph [0002]); and an ice maker (10) disposed in the cabinet (paragraph [0002]), the ice maker (10) comprising an upper assembly (11) and a lower assembly (12) that is pivotably coupled to the upper assembly (11), wherein the upper assembly (11) comprises: an upper tray (tray 11) that defines a plurality of upper ice chambers (113), and wherein the lower assembly (12) comprises: a lower tray (12) that is provided below the upper tray (see Figure 2), the lower tray defining a plurality of lower ice chambers (141) that are configured to come in contact with the plurality of upper ice chambers (113) of the upper tray (tray 11), respectively, to thereby form a plurality of ice chambers (141 and 113) that are spaced apart from each other (see Figure 3).  
Lee fails to teach an upper casing that supports the upper tray and that defines a cold air hole configured to supply cold air to the upper tray, the upper casing including an upper plate that is disposed on the upper tray, wherein the upper tray is configured to be coupled to the upper plate, and the upper plate defines a tray opening through which a portion of a top face of the upper tray passes to be exposed to the cold air supplied through the cold air hole and wherein the plurality of upper ice chambers are arranged within the tray opening along a row that extends away from the cold air hole. 
Nakamura teaches an upper casing (8, 17, 18, and 27) that supports an upper tray (7 and 25) and that defines a cold air hole (18 and 19) configured to supply cold air to the upper tray (7, see Figure 8), the upper casing (8, 17, 18, and 27) including an upper plate (bottom of 17) that is disposed on the upper tray (7), wherein the upper tray (7) is configured to be coupled to the upper plate (see Figure 8), and the upper plate (bottom of 17) defines a tray opening (30 to 18 in duct 17, the opening is between top of 7 and plate, see Figure 8) through which a portion of a top face of the upper tray (7) passes to be exposed to the cold air supplied through the cold air hole (18) and wherein a plurality of upper ice chambers (see Figure 10) are arranged within the tray opening along a row (30 to 18 in duct 17, the opening is between top of 7 and plate, see Figure 8) that extends away from the cold air hole (18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an upper casing that supports the upper tray and that defines a cold air hole configured to supply cold air to the upper tray, the upper casing including an upper plate that is disposed on the upper tray, wherein the upper tray is configured to be coupled to the upper plate, and the upper plate defines a tray opening through which a portion of a top face of the upper tray passes to be exposed to the cold air supplied through the cold air hole and wherein the plurality of upper ice chambers are arranged within the tray opening along a row that extends away from the cold air hole to the structure of Lee as taught by Nakamura in order to advantageously provide to use cold air to help freeze water in the tray (see Nakamura, first paragraph of Advantageous-effects).

Regarding Claim 23: Lee modified supra further teaches wherein the cold air hole (from 18 of Nakamura) forms a cold air duct (18 of Nakamura) that is in fluid connection with an evaporator in the cabinet (paragraph [0002] of Lee).

Regarding Claim 24: Lee modified supra further teaches further comprising a cold air guide (30 and inner duct of 17 of Nakamura) disposed on the upper plate (bottom of 17 of Nakamura) and extending from the cold air hole (holes 18 of Nakamura see Figure 3) toward the tray opening (top of 11 and 12 of Lee).

Regarding Claim 25: Lee modified supra further teaches wherein the cold air guide (30 and inner duct of 17 of Nakamura) is configured to guide a flow of the cold air from the cold air hole (18) to a first ice chamber (upper part of 11 of Lee) among the plurality of ice chambers (ice cells of 11 and 12 of Lee) that is positioned closest to the cold air hole (see Figure 3 of 18 of Nakamura).

Regarding Claim 26: Lee modified supra further teaches wherein the cold air guide (bottom of 17 of Nakamura) is configured to guide the cold air to flow along the tray opening (upper part of 11 of Lee) starting from a first upper ice chamber (tray 11 of Lee) among the plurality of upper ice chambers (see Figure 3 of Lee) that is positioned closest to the cold air hole (holes 18 of Nakamura see Figure 3).

Regarding Claim 27: Lee modified supra further teaches wherein the plurality of upper ice chambers (113 in 11 of Lee) are arranged starting at an inner end of the cold air guide (30 and inner duct of 17 of Nakamura).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Nakamura et al. (JP 2007255791 A), hereafter referred to as “Nakamura,” as applied to claim 1 above, and further in view of Campbell et al. (3,724,804), hereafter referred to as “Campbell.”

Regarding Claim 21: Lee modified supra failed to teach wherein the upper tray and the lower tray are made of an elastic material. 
Campbell teaches a tray (20) made of elastic material (Column 1, lines 32-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the upper tray made of an elastic material and the lower tray made of an elastic material to the structure of Lee modified supra as taught by Campbell in order to advantageously provide using a material that can allow for the tray to flex for ice removal (see Campbell, Column 1, lines 32-41). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Nakamura et al. (JP 2007255791 A), hereafter referred to as “Nakamura,” and Campbell et al. (3,724,804), hereafter referred to as “Campbell,” as applied to claim 21 above, and further in view of Papalia (US 2015/0107275 A1).  

Regarding Claim 22: Lee modified supra fails to teach wherein the upper tray and the lower tray are made of a silicone material.
Papalia teaches a tray (12) is made of a silicone material (paragraph [0022], lines 21-26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the upper tray and the lower tray are made of a silicone material to the structure of Lee modified supra as taught by Papalia in order to advantageously use suitable materials for thermal conductivity of the tray (see Papalia, paragraph [0022], lines 21-26). 

Allowable Subject Matter
Claims 28-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form amended without any patentably significant broadening and including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations
set forth in dependent claims 28-44 are not disclosed nor taught by the prior art. 

The closest prior art of record is Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” and Nakamura et al. (JP 2007255791 A), hereafter referred to as “Nakamura.”
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the dependent claims. The aforementioned references teach: a refrigerator with a cold air hole, an upper tray and lower tray. 
However, the references relied upon fail to teach specific the limitations of claim 28: “…wherein the cold air guide comprises: a first guide provided on the upper plate and extending from one side of the cold air hole to a portion of the upper plate adjacent to the first upper ice chamber; and a second guide provided on the upper plate and extending from the other side of the cold air hole toward the first upper ice chamber, wherein the second guide is facing the first guide between the cold air hole and the first upper ice chamber.”
Claims 29-44 depend from claim 28. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Somura (US 2004/0099004 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        

                                                                                                                                                                                                       

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763